Citation Nr: 0315619	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  01-07 740A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased evaluation for low back 
strain, currently evaluated as 20 percent disabling.

2.  Entitlement to an effective date earlier than April 6, 
1996 for assignment of an initial evaluation of 20 percent 
for low back strain.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1979 to August 
1988, from April 1995 to August 1995, and from October 1995 
to October 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1993 rating decision from the 
Department of Veterans Affairs (VA) regional office (RO) in 
Phoenix, Arizona.  The Board initially reviewed this matter 
in April 1996.  At that time, the Board remanded the appeal 
to the RO for additional development, including a Board 
hearing.  The matter came before the Board again in April 
2001, at which time, it was noted that the RO had not issued 
a Statement of the Case to the appellant regarding the issue 
of an increased evaluation for low back strain.  The Board 
remanded the matter to the RO for further evidentiary 
development, including a VA compensation and pension physical 
examination.  Review of the file indicates that all 
evidentiary development requested in the April 2001 remand 
has been accomplished.

The veteran testified before the Board in a videoconference 
in October 2002.  It was noted at that time that she had 
revoked her power of attorney in favor of Disabled American 
Veterans and was currently not represented.  Her testimony 
indicates that she has a new claim of entitlement to service 
connection for depression secondary to service-connected low 
back strain.  (Transcript (T.) at pp. 13-14.  The veteran 
initially voiced this claim in documents submitted to the 
Board, initially received at the RO in October 2002.  
Consequently, the RO has not had an opportunity to adjudicate 
this issue.  Accordingly, the Board refers the issue of 
service connection for depression secondary to service-
connected low back strain to the agency of original 
jurisdiction for initial consideration.


REMAND

The veteran submitted evidence to the Board in October 2002.  
The evidence includes, among other documents, medical records 
pertaining to treatment of her low back disability and a 
final decision by the Army Board of Correction of military 
records.  The Board notes that the veteran did not submit a 
waiver of RO consideration of the newly submitted evidence.  
Although a waiver was not required at the time that the RO 
forwarded the records to the Board, it is now required.  See 
Disabled American Veterans v. Secretary of Veterans Affairs 
(DAV), 327 F.3d 1339 (Fed. Cir. 2003).  Accordingly, the 
issues of an increased evaluation for low back strain, 
currently evaluated as 20 percent disabling, and an effective 
date earlier than April 6, 1996 for assignment of an initial 
evaluation of 20 percent for low back strain must be remanded 
to permit initial consideration of additional evidence by the 
RO.

In addition, the Board observes that the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West 2002), was enacted during the course of this appeal.  
With respect to notice, the VCAA provides that, upon receipt 
of a complete or substantially complete application, VA must 
notify the claimant and his representative, if any, of any 
information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (2002).  The notice should indicate 
what information should be provided by the claimant and what 
information VA will attempt to obtain on the claimant's 
behalf. Id.  Review of the claims folder fails to reveal 
notice from the RO to the veteran that complies with VCAA 
requirements.  Therefore, a remand to the RO is required in 
order to correct this deficiency.  See DAV, supra.  

Accordingly, this case is REMANDED for the following action:

1.  The appellant has the right to 
submit additional evidence and 
argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should take the appropriate 
steps to comply with the VCAA, to 
include notifying the veteran of any 
information or lay or medical evidence 
not previously provided that is 
necessary to substantiate the claim 
and of what information the veteran 
should provide and what information VA 
will attempt to obtain on her behalf.

3.  The RO should adjudicate the issue 
of entitlement to an increased 
evaluation for low back strain, 
currently evaluated as 20 percent 
disabling, and entitlement to an 
effective date earlier than April 6, 
1996 for assignment of an initial 
evaluation of 20 percent for low back 
strain.  The RO should consider all 
evidence of record, including the 
evidence added to the record since the 
December 2001 supplemental statement 
of the case (SSOC).  

If the benefits requested on appeal 
are not granted to the appellant's 
satisfaction, the RO should issue a 
SSOC.  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits, to include a summary of 
the evidence and applicable law and 
regulations pertaining to the claims 
currently on appeal.  A reasonable 
period of time for a response should 
be afforded.  

Thereafter, the case should be 
returned to the Board for further 
appellate review, if otherwise in 
order.  By this remand, the Board 
intimates no opinion as to any final 
outcome warranted.  No action is 
required of the appellant until he is 
notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	M. L. Nelsen
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


